In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2415
LEONARD D. FUQUA,
                                                  Plaintiff-Appellant,
                                 v.

UNITED STATES POSTAL SERVICE,
et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:14-cv-2484 — Charles R. Norgle, Judge.
                     ____________________

    ARGUED FEBRUARY 27, 2020 — DECIDED APRIL 23, 2020
                ____________________

   Before BRENNAN, SCUDDER, and ST. EVE, Circuit Judges.
   BRENNAN, Circuit Judge. This appeal asks us to consider
under which federal employee compensation act a postal
worker’s claim of emotional distress must be resolved.
                                  I.
  Plaintiff Leonard Fuqua was a mail handler with the
United States Postal Service at the O’Hare Airport mail center.
2                                                  No. 18-2415

That center was downsized and Fuqua was forced to transfer
to a new location. He bid for placement at various other duty
stations, but he did not receive placement within thirty miles
of his home in suburban Chicago. When he was reassigned to
a mail center in Kansas City, he refused to appear for work
there and was fired.
    Fuqua alleged his termination caused him emotional dis-
tress so he made an administrative claim with the Postal Ser-
vice under the Federal Tort Claims Act (FTCA), 28 U.S.C.
§ 2671, et seq. The Postal Service denied his claim, ruling that
his exclusive remedy was through an administrative proceed-
ing before the Department of Labor under the Federal Em-
ployees’ Compensation Act (FECA), 5 U.S.C. § 8101 et seq.
Fuqua wrote that department asking whether he was eligible
for compensation under that Act. The department responded
it was unclear from his letter, and he was invited to submit a
formal claim under the FECA. Instead, Fuqua sued the Postal
Service and the United States for intentional and negligent in-
fliction of emotional distress, but under the FTCA. The de-
fendants moved to dismiss, arguing that the district court
lacked jurisdiction to hear Fuqua’s claim because his exclu-
sive remedy was under the Federal Employees’ Compensa-
tion Act. The court granted the motion to dismiss, and Fuqua
appealed.
    This court vacated the district court’s decision and re-
manded with instructions to stay the case pending a decision
from the Department of Labor as to whether it would consider
Fuqua’s claim under the FECA. Fuqua v. USPS, 607 F. App’x
570 (7th Cir. 2015). We explained “when it is unclear whether
the FECA covers a particular injury, federal courts defer to the
No. 18-2415                                                      3

Secretary of Labor, staying litigation until the Secretary makes
a final determination regarding coverage.” Id. at 572.
    The Department of Labor responded to Fuqua that ”[y]our
claim for compensation is denied because the evidence is
insufficient to establish that you were injured in the perfor-
mance of duty as required by the Federal Employees’ Com-
pensation Act.” Fuqua had submitted no documentation that
he had provided timely notification of his work injury, had
been diagnosed with a condition from an employment activ-
ity, or was injured while performing any duty of his employ-
ment. Fuqua was asked to complete a questionnaire and
submit any supporting evidence within thirty days.
    Fuqua did so, alleging he was injured because of defend-
ants’ “extreme and outrageous conduct refusing to allow
[him] to become assigned a station closer to [his] residence.”
But he did not submit any additional evidence and failed to
provide specific details of his termination. So the department
denied his claim under the Federal Employees’ Compensa-
tion Act, explaining “[e]motional conditions that arise out of
administrative and personnel matters, such as termination of
employment are usually covered only if the weight of the ev-
idence supports that the employer acted in an abusive man-
ner or erred in some way.” The department concluded that
Fuqua had failed to establish “that the employing agency
acted erroneously or abusively in terminating [his] employ-
ment.”
    The defendants then moved to dismiss Fuqua’s complaint
in the district court for lack of subject matter jurisdiction. They
argued the department’s acceptance and adjudication of
Fuqua’s claims under the FECA proved that Act applied to
4                                                          No. 18-2415

his claims and the department had exclusive jurisdiction. The
district court agreed and dismissed Fuqua’s case.1
    Fuqua appealed pro se. After reviewing the case we de-
cided counseled briefing and oral argument were appropri-
ate. See FED. R. APP. P. 34 (a)(2)(C). Counsel was recruited for
Fuqua2 and the parties were asked to address whether the dis-
trict court properly dismissed this case on the ground that the
Department of Labor had accepted exclusive jurisdiction un-
der FECA over Fuqua’s claims.
                                     II.
    We review de novo the dismissal of a complaint for lack
of jurisdiction. Sykes v. Cook Cty., 837 F.3d 736, 739 (7th Cir.
2016). We may affirm a dismissal for lack of jurisdiction on
any ground supported in the record. Id. at 740; Knutson v. Vill.
of Lakemoor, 932 F.3d 572, 576 (7th Cir. 2019).
                                     A.
   First, we consider whether the district court erred in dis-
missing Fuqua’s emotional distress claim under the Federal
Tort Claims Act for lack of jurisdiction.




    1 As a result of these same events, Fuqua also sued alleging age dis-
crimination and for breach of his union’s duty of fair representation. The
district court granted summary judgment for the Postal Service on the age
discrimination claim and dismissed Fuqua’s claims related to the collec-
tive bargaining agreement. This court affirmed that decision. Fuqua v.
Brennan, 645 F. App’x 519 (7th Cir. 2016).
    2We thank Randall Schmidt and Michael Cardoza of the Edwin F.
Mandel Legal Aid Clinic of the University of Chicago Law School for their
helpful service in this case to Fuqua and to the court.
No. 18-2415                                                     5

    Under the Federal Employees’ Compensation Act, a fed-
eral employee is compensated for personal injuries sustained
while performing his duties without proof of negligence by
the government. 5 U.S.C. § 8102(a). Modeled on state workers’
compensation statutes, these benefits are intended to be the
exclusive remedy of the injured employee. 5 U.S.C. § 8116(c).
When a federal employee’s injury falls within the scope of the
FECA, its administrative process controls and the employee
may not sue the government under the Federal Tort Claims
Act, 28 U.S.C. § 1346(b), seeking damages for the injuries. See
Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 192–94
(1983) (citing 5 U.S.C. § 8116(c)); see also Ezekiel v. Michel, 66
F.3d 894, 898-99 (7th Cir. 1995) (finding federal employee in-
jured on job had exclusive remedy in FECA, not FTCA).
    The Secretary of Labor has exclusive authority to admin-
ister FECA claims and to decide questions arising under that
Act, including whether a claim is covered. 5 U.S.C. § 8145. The
Secretary’s decision to allow or to deny payment under that
Act is “not subject to review by another official of the United
States or by a court by mandamus or otherwise.” 5 U.S.C.
§ 8128(b)(2). Indeed, the Federal Employees’ Compensation
Act “contains an ‘unambiguous and comprehensive’ provi-
sion barring any judicial review of the Secretary of Labor’s
determination of FECA coverage. Consequently, the courts
have no jurisdiction over FTCA claims where the Secretary
determines that FECA applies.” Southwest Marine, Inc. v.
Gizoni, 502 U.S. 81, 90 (1991) (internal citations and quotation
marks omitted). This bar applies even when employees are
not entitled to any benefits, such as when the Secretary of La-
bor decides that an injury is not compensable under the
FECA.
6                                                     No. 18-2415

     Because the Secretary has sole authority to administer the
Federal Employees’ Compensation Act, the courts’ jurisdic-
tion is limited to considering whether a “substantial ques-
tion” of coverage exists under the FECA. White v. United
States, 143 F.3d 232, 234 (5th Cir. 1998). Such a “substantial
question” does not exist if it is certain as a matter of law that
the Secretary would find the claim outside the scope of that
Act. Id. If there is a “substantial question” of coverage, a plain-
tiff cannot pursue a tort claim unless the Secretary determines
that the FECA does not apply. Id.; Bennett v. Barnett, 210 F.3d
272, 277 (5th Cir. 2000).
    Earlier in this case, this court followed this legal frame-
work and decided that a “substantial question” of coverage
existed under the FECA. We stayed the case pending the Sec-
retary of Labor’s resolution of the issue. 607 F. App’x at 572.
Fuqua was asked to present evidence supporting his allega-
tions. But he submitted only two documents relating to his
treatment by licensed professional counselors (not a qualified
physician, as the FECA requires), and a two-page letter he au-
thored which provided no details about his termination. The
Secretary then exercised jurisdiction over Fuqua’s claim and
denied it for lack of evidence. The denial was based on lack of
proof, not lack of coverage. See Bennett, 210 F.3d at 277, n.7
(“Had the Secretary of Labor agreed with [plaintiff], the Sec-
retary would have dismissed the claim for lack of coverage;
however, the dismissal was based on lack of proof.”). The
“substantial question” of coverage was answered when the
Secretary exercised jurisdiction and dismissed the claims for
insufficient evidence.
  Fuqua attempts to carve out an exception to the Federal
Employees’ Compensation Act’s exclusive remedy provision.
No. 18-2415                                                     7

He focuses on the ruling of the department’s hearing exam-
iner: “Emotional conditions that arise out of administrative
and personnel matters, such as termination of employment,
are usually covered by FECA only if the weight of the evi-
dence supports that the employer acted in an abusive manner
or erred in some way.” (emphases supplied). Fuqua reads this
decision as any emotional distress claim not resulting from
abusive or erroneous conduct by the employer is not covered
by the FECA.
   But the inquiry is different. At issue is whether the injury,
not the conduct, is within the scope of that Act. See White, 143
F.3d at 234 (deciding substantial question of coverage based
upon plaintiff’s injuries within the Act). In its decision the de-
partment correctly considered the injury, not the conduct:
“Under the FECA, your injury and/or medical condition must
have arisen during the course of employment … .” (emphasis
added).
    Even if this court were to entertain the exception for which
Fuqua advocates, federal courts have not recognized Federal
Tort Claims Act jurisdiction over emotional distress claims
when the Federal Employees’ Compensation Act provides
coverage. See Spinelli v. Goss, 446 F.3d 159, 160–62 (D.C. Cir.
2006) (remanding for district court to enter order dismissing
claims under FTCA and noting Secretary’s decision that
FECA covered plaintiff’s emotional and psychological inju-
ries “settles the matter”); Bennett, 210 F.3d at 277 (reversing
plaintiff’s damage award because district court lacked juris-
diction over emotional distress claim under FTCA when Sec-
retary ruled the same emotional distress injury was covered
by FECA); Swafford v. United States, 998 F.2d 837, 839-40 (10th
Cir. 1993) (holding that federal employee who received
8                                                     No. 18-2415

benefits under FECA for work-related mental distress could
not maintain FTCA suit against the government because
FECA covered that injury and was exclusive remedy);
McDaniel v. United States, 970 F.2d 194, 195–197 (6th Cir. 1992)
(affirming dismissal of FTCA claim for lack of jurisdiction be-
cause the Secretary determined FECA covered postal
worker’s emotional injuries); Teplitsky v. Bureau of Comp., et al.,
288 F. Supp. 310, 312 (S.D.N.Y.), aff’d as modified, 398 F.2d 820,
821 (2d Cir. 1968) (holding postal worker could not sue under
FTCA for damages for cruelty and other torts because awards
under FECA are exclusive).
   Although a federal employee may receive benefits under
the Federal Employees’ Compensation Act for job-related
mental distress, such a claim cannot be maintained under the
Federal Tort Claims Act when the FECA applies.
                                  B.
    The defendants also ask us to affirm on a ground not relied
on below: that the Postal Reorganization Act, 39 U.S.C. § 1001
et seq., precludes an employment-related claim of emotional
distress such as this under FTCA.
    The Postal Reorganization Act sets out a comprehensive
system of employment rights which precludes other employ-
ment-related claims. See Roman v. USPS, 821 F.2d 382, 386 (7th
Cir. 1987). That Act provides that the Civil Service Reform
Act, 5 U.S.C. § 1101 et seq., relating to adverse employment
actions, applies to postal service employees. See 39 U.S.C.
§ 1005(a)(1). So postal employees may challenge “prohibited
personnel practices” under the Civil Service Reform Act. See
Jense v. Runyon, 990 F. Supp. 1320, 1330 (D. Utah 1998) (citing
5 U.S.C. § 2302 definition of “prohibited personnel
No. 18-2415                                                      9

practices”). “A residual statute like the FTCA [] cannot co-ex-
ist with a comprehensive employment relations scheme” like
the Civil Service Reform Act. American Postal Workers Union,
AFL-CIO v. USPS, 940 F.2d 704, 708 (D.C. Cir. 1991) (refusing
“to permit the appellants to use the FTCA as a means of cir-
cumventing” the Postal Reorganization Act).
    Fuqua concedes a federal employee alleging an employ-
ment-related tort claim subject to the Civil Service Reform Act
may not bring an action under the FTCA. But he argues “the
mere fact that a postal employee’s tort claims arise out of a
federal employment relationship does not mean that the
claimed torts are employment-related as a matter of law or
necessarily involve prohibited personnel practices as defined
by the [Civil Service Reform Act].”
    A “personnel action” under the Civil Service Reform Act
is defined as including “(iv) a detail, transfer, or reassignment.”
5 U.S.C. § 2302(a)(2)(A) (emphasis added). Fuqua lists exam-
ples of what is not considered a “personnel action,” such as
assault, battery, false imprisonment, and wiretapping. But
Fuqua did not allege any such actions. He claimed he was ter-
minated as a result of “extreme and outrageous conduct re-
fusing to allow [Fuqua] to become assigned a station closer to
[his] residence.” (emphasis added). Fuqua’s allegation falls
within the “transfer, or reassignment” definition of “person-
nel action,” 5 U.S.C. § 2302(a)(2)(A)(iv), so he has no claim un-
der the FTCA. The Postal Reorganization Act, incorporating
the Civil Service Reform Act, precludes such a claim. We de-
cline Fuqua’s request to remand this case to the district court
for a factual determination whether his complained-of con-
duct falls within the definition of a personnel action, as no
doubt “transfer, or reassignment” does.
10                                                 No. 18-2415

                                III.
    The Federal Employees’ Compensation Act applied to
Fuqua’s claim, its administrative scheme ran its course, and
his claim for emotional distress was denied for lack of evi-
dence. The district court correctly ruled it had no subject mat-
ter jurisdiction over his claims under the Federal Tort Claims
Act. So we AFFIRM its judgment.